Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 19 are objected to because of the following informalities:
a.	Claim 15 recites the limitation "metal end " in line.  There is insufficient antecedent basis for this limitation in the claim.
b.	Claim 19 recites the limitation "fracture layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for outer layer, does not primary layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  It is not clear if the primary layer in claim 10 is different from the outer layer in the specification, and if they are different layers the position of these layers is not clearly described.    
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for intermediate layer, does not reasonably provide enablement for secondary layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  It is not clear if the secondary layer in claim 10 is different from the intermediate layer in the specification, and if they are different layers the position of these layers is not clearly described.    
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inner layer, does not reasonably provide enablement for tertiary layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  It is not clear if the tertiary layer in claim 10 is different from the inner layer in the specification, and if they are different layers the position of these layers is not clearly described.    
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for third layer comprising ethylene-acrylic acid, does not reasonably provide enablement for second layer .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  It is not clear if the second layer in claim 21 is different from the third layer in the specification, and if they are different layers the position of these layers is not clearly described.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorstensen-Woll (US 2016/0325896 A1).
Claims 1, 4, 6 and 7:  Thorstensen-Woll teaches a gripping tap comprising a lower laminate and an upper laminate (Fig. 1), wherein the lower laminate comprises an upper polymer support component comprising a polyolefin [0021], a secondary foil component [0021], a bonding layer comprising a co-extruded polyethylene/EVA [0020], a primary membrane layer [0019], and a lower sealant layer comprising ethylene acrylic acid copolymer {instant claim 4} [0018].  The gripping tap meets the claimed lid, the upper laminate meets the claimed one or more adjacent layers, the lower laminate meets the claimed fracture film, the upper polymer support component meets the claimed stiff layer, the bonding layer meets the claimed fracture layer and the lower {instant claims 6 and 7} [0020].
Claim 5:  Thorstensen-Woll teaches the gripping tab is for sealing a rim surrounding a container [0011].  The claimed invention is drawn to a lid for sealing a container, and the container itself is not part of the claimed lid; thus the type of container is not given a patentable weight.
Claims 8 and 9:  Thorstensen-Woll teaches the laminate raptures upon sealing member removal resulting a residue on the rim of the container [0025], and the residue which is element 54 in (Fig. 2) meets the claimed footprint {instant claim 9}.

Allowable Subject Matter
Claims 2, 3 and 11-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Thorstensen-Woll does not teach or suggest the claimed invention as recited in claims 2, 3, 11 and 12.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BS
March 10, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785